Case 7:17-cr-00419-KMK Document 130-1 Filed 10/05/18 Page 1 of 3




               EXHIBIT A
        Case 7:17-cr-00419-KMK Document 130-1 Filed 10/05/18 Page 2 of 3
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601



                                                    September 27, 2018

BY ELECTRONIC MAIL
Emeka Nwokoro
Nwokoro & Scola, Esquires
30 Broad Street, Suite 1424
New York, NY 10004

       Re: United States v. Leibys Mercedes, 17 Cr. 419 (KMK)

Dear Mr. Nwokoro:

        A grand jury in the Southern District of New York returned a superseding indictment
against the above-referenced defendant yesterday, September 26. The superseding indictment is
enclosed. The superseding indictment is wholly identical to the prior indictment, S1 17 Cr. 419.
As I mentioned in my voicemail, we are looking to arraign your client on the indictment post-
haste.

        The Government sought this superseding indictment from the grand jury after it noticed
that Sean Fogarty, Task Force Officer with the DEA, had made two errors in his prior testimony
to the grand jury on or about June 4, 2018, when the grand jury returned S1 17 Cr. 419 against the
defendant. Specifically, on or about June 4, 2018, TFO Fogarty erroneously informed the grand
jury: (1) that bundled heroin found at 49 North Broadway in Yonkers on or about July 6, 2017,
had a red ladybug stamp on it; (2) that a witness to Christopher Coleman’s drug dealing (Witness-
1) said that Witness-1 had observed Coleman grind heroin in Witness-1’s presence and had
observed Coleman mixing heroin with fentanyl and Oxycontin. Yesterday, TFO Fogarty
       Case 7:17-cr-00419-KMK Document 130-1 Filed 10/05/18 Page 3 of 3
                                                                                      Page 2


explained to the grand jury that he was mistaken when he made these two statements.



                                           Very truly yours,

                                           GEOFFREY S. BERMAN
                                           United States Attorney



                                        by: /s Samuel L. Raymond
                                            Samuel L. Raymond
                                            Assistant United States Attorney
                                            (914) 993-1946
